Title: From George Washington to Brigadier General Edward Hand, 16 November 1778
From: Washington, George
To: Hand, Edward


  
    Sir
    Head Quarters Fredericksbg [N.Y.] 16 Novemr 1778
  
  I have recd yours of the 13th containing the disagreeable account of the attack upon Colonel Aldens Regt at Cherry Valley: But your letter of the 10th has never come to hand. I have ordered General Clinton  
    
    
    
    with the two remaining Regiments of his Brigade to march immediately to Albany, that they may be ready to act as circumstances may require. It is in the highest degree distressing to have our Frontier so continually harrassed by this collection of Banditti under Brant and Butler. I would have you without loss of time consult Genl Schuyler and some of the Gentlemen and others in the part of the Country where you now are, upon the propreity or practicability of some offensive operation at this season of the year, with the number of Men which the addition of the two Regiments will make, against these people; by the means of which they may be removed to such a distance as to make it inconvenient for them to make such frequent incursions. If any thing is to be undertaken, let me know upon what Quarter it is to be, as soon as it is determined. If it shall not be judged expedient to carry on an expedition at this time, you will then consult with the Gentlemen above mentioned, upon the most proper disposition of the troops to support each other in case of an attack upon the separate posts, and at the same time to afford cover and protection to the Country.
Count Pulaski’s Legion consisting of about 250 Horse and Foot are at Coles Fort in the Minisink settlement. I intend to strengthen them with the addition of some other Corps—say about 250 more. Colo. Cortlands Regiment is between Minisink and Rochester—In deliberating upon the matter before mentioned you will keep these troops in view, as they may either co-operate with those to the Northward, or make any diversion to favor them, should an offensive operation be determined upon. I am Sir Your most obt Servt

  Go: Washington

